DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 5/31/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Abstract
2.	The objection to the abstract is withdrawn.  The abstract filed 5/31/2022 is entered and accepted by the Examiner.  

Specification & Drawings
3.	The objections to each of the specification and drawings are withdrawn in view of the amendments filed to the specification on 5/31/2022 and the new drawing provided on 5/31/2022; both are accepted by the Examiner.

Claim Rejections - 35 USC § 112
4.	The rejections of claims 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the explanation by Applicant and corresponding clarifying amendments to the specification and drawings as filed on 5/31/2022.  
	The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments made to the claims.
	The rejection of claims 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the clarifying remarks filed by Applicant.  

Claim Rejections - 35 USC § 102
5.	The rejection of claims 17-22 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2018/0366786) is maintained and updated in view of the amendments filed.  
Regarding claim 17, Fujii teaches a lithium secondary battery (entire disclosure relied upon) comprising [*note that cathode = positive electrode, and anode = negative electrode and are used concurrently and interchangeably]:
a partitioned anode 30 and a partitioned cathode 10 given the explicit teaching and illustrations thereof of the partitioned regions/sections of each of the anode 30 and cathode 10.  Fujii names and applies reference numerals to the partitioned regions/sections.  For example, for the negative electrode 30:  negative electrode active material layer flat part 321; negative electrode active material second part 324; negative electrode active material thin part 322; etc.).  See also reference numerals 121, 124, 122, 112, etc.  Figures 2 and 7 of Fujii are reproduced below for convenience:

    PNG
    media_image1.png
    407
    429
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    356
    365
    media_image2.png
    Greyscale

The disclosure of Fujii teaches that the positive electrode 10 may be formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (illustrated in Figs. 4 & 6; Fig. 4 is partially reproduced below):

    PNG
    media_image3.png
    186
    358
    media_image3.png
    Greyscale

Such a construct is analogous to the uniform-thickness, partitioned anode 30 shown in Fig. 2 that includes at least the labeled and described sections of flat part 321 and second part 324 (P51).  For ease of understanding, applying like reference numerals from Fig. 2 to the positive electrode 10 of Fig. 4 results in the following:

    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale

Thus, the positive electrode 10 is partitioned (i.e., divided into regions) of section 121 (similar to 321 of anode 30 in Fig. 2), section 124 (similar to 324 of anode 30 in Fig. 2), the two additional sections to the right of 124 not labeled with a reference numeral but shown in sections with dashed lines as illustrated in Fig. 2, and the uncoated region.  
	The disclosure of Fujii further also teaches the negative electrode active material layer may be formed to have different thicknesses depending on the applied part (P36; illustrated in Fig. 7):

    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

The negative electrode 30 of Fujji is thus also partitioned (i.e., divided into regions) of sections 321, 324, the section to the right of 324 that is (322-324), and the uncoated region.  
Therefore, the disclosure explicitly teaches that the positive electrode and negative electrode may have the following construct (P28, 36; Figs. 2, 4, 6, 7):

    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

	
	The taught configuration is such that there is a partitioned cathode 10, the partitioned cathode comprising a cathode substrate 11 having a first cathode region 121, a second cathode region 124 and uncoated region of the cathode substrate 11 (illustrated) in sequence, wherein a surface of the cathode substrate 11 is coated with a first cathode active material to form the first cathode region 121 and coated with a second cathode active material 124 to form the second cathode region (P22-28, 5-68; full disclosure; see figure above);
a partitioned anode 30, the partitioned anode comprising an anode substrate 31 having a first anode region 321, a second anode region 324 and an uncoated region of the anode substrate 31 (illustrated) in sequence, wherein a surface of the anode substrate 31 is coated with a first anode active material to form the first anode region 3215Application No.: 16/534,191Docket No.: P210416US00 and coated with a second anode active material 324 to form the second anode region (Fig. 7; P29-36), a thickness of the second anode region 324 being less than a thickness of the first anode region 321 (Fig. 7),
wherein a value C1 comprises a ratio of a direct current resistance value RA1 of the first anode region 321 to a direct current resistance value RC1 of the first cathode region 121;
wherein a value C2 comprises a ratio of a direct current resistance value RA2 of the second anode region 324 to a direct current resistance value RC2 of the second cathode region 124; and  
wherein C2 < C1.
The above intrinsically hold true given RC1 and RC2 of the first and second cathode regions (121 and 124), respectively, have the same composition and thickness/length and thus have the same resistance value “X” such that RC1 equals RC2 (thus the denominators in C-1 and C2 ratios is equivalent to some value X) given direct current resistance is directly dependent upon the material and length/thickness of an entity.  The first anode region 321 and second anode region 324 have the same composition but different thicknesses (P36; Fig. 7) such that the RA1 of the first anode region 321 is intrinsically a higher value than RA2 of the second anode region 324 given it has a larger thickness (resistance directly depends upon thickness such that RA1 > RA2).  Thus, RA1/X (or C1) > RA2/X (or C2) given RA1 > RA2.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 18, Fujii teaches wherein a direct current resistance value of RA2 of the second anode region 324 is intrinsically less than a direct current resistance value RA1 of the first anode region 321 as detailed above given the difference in thicknesses (i.e. lengths), wherein direct current resistance is directly dependent upon the thickness/length of the conductor:

    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

*Note that in addition to section 324, the portion to the right of this that is even thinner can be relied upon (within the overall confines of 322 less section 324, or alternatively the whole region 322).  

As illustrated above, the difference in thicknesses/lengths, which directly correlates to the obtained direct current resistance value, is such that it appears intrinsic that section 324 (or 322 less 324) (“second anode region”) would have a value less than or equal to 98% of a direct current resistance value RA1 of the first anode region 321.   For example, region 322 is 50% of the overall thickness/length of region 321 and would thus intrinsically have a DC value that is 50% of a DC value RA1 of region 321.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 19, Fujii teaches the partitioned anode 30 further comprises a third anode region (region that is 322 less 324 as shown in Fig. 7) between the second anode region 324 and the uncoated region of the anode substrate, wherein a direct current resistance value RA3 of the third anode region is less than the direct current resistance value RA2 of the second anode region 324 given the thicknesses/lengths as illustrated (third anode region is thinner than second and region 324 such that its direct current resistance value is less as direct current resistance directly depends upon length/thickness).
Regarding claim 20, as detailed above, Fujii teaches the partioned cathode/positive electrode is formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 partially reproduced below);

    PNG
    media_image3.png
    186
    358
    media_image3.png
    Greyscale

wherein for sake of convenience, the negative electrode of Fig. 2 is utilized with Examiner-added annotations of the reference numerals for the positive electrode to shown what the taught positive electrode 10 having a positive electrode active material 12 of uniform thickness looks like in conjunction with the labels for the different sections 121, 124 for ease of explanation .
	

    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale

The partitioned cathode 10 thus further comprises a third cathode region (illustrated to the right of 124 as a region between the dashed lines) that is between the second cathode region 124 and the uncoated region of the cathode substrate.  Given the thickness is uniform throughout (P28), a direct current resistance value RC3 of the third cathode region is intrinsically equal to the direct current resistance value RC2 of the second cathode region 124.
Regarding claim 21, Fujii teaches wherein the partitioned anode 30 further comprises “a fourth anode region” (region 322 less region 324) between the second anode region 324 and the uncoated region of the anode substrate 31, wherein the fourth anode region comprises an insulation material (i.e., binder material such as PVDF- P34).


    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

Regarding claim 22, Fujii teaches the partioned cathode/positive electrode is formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 partially reproduced below);

    PNG
    media_image3.png
    186
    358
    media_image3.png
    Greyscale

wherein for sake of convenience, the negative electrode of Fig. 2 is utilized with Examiner-added annotations of the reference numerals for the positive electrode to shown what the taught positive electrode 10 having a positive electrode active material 12 of uniform thickness looks like in conjunction with the labels for the different sections 121, 124 for ease of explanation .
	

    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale

Fujii teaches what is a fourth cathode region (second coated active material region furthest from section 124 between the furthest dashed line to the right and the uncoated region in the figure above), wherein the fourth cathode region comprises an insulation material 13 (shown in Fig. 4, partially reproduced below):

    PNG
    media_image3.png
    186
    358
    media_image3.png
    Greyscale

Note the taught binders of the cathode layer such as PVDF, present within the fourth cathode region, also read on “wherein the fourth cathode region comprises an insulation material.”

Claim Rejections - 35 USC § 103 
6.	The alternative rejection of claim 18 under 35 U.S.C. 103 as obvious over Fujii et al. (US 2018/0366786) is maintained.
Regardingly claim 18, Fujii teaches wherein a direct current resistance value of RA2 of the second anode region 324 is intrinsically less than a direct current resistance value RA1 of the first anode region 321 as detailed above given the difference in thicknesses (i.e. lengths), wherein direct current resistance is directly dependent upon the thickness/length of the conductor:

    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

*Note that in addition to section 324, the portion to the right of this that is even thinner can be relied upon (within the overall confines of 322 less section 324, or alternatively the whole region 322).  

As illustrated above, the difference in thicknesses/lengths, which directly correlates to the obtained direct current resistance value, is such that it appears intrinsic that section 324 (or 322 less 324) (“second anode region”) would have a value less than or equal to 98% of a direct current resistance value RA1 of the first anode region 321.   
 Alternatively, Fujii optimizes these values but in different terms (see P18 with respect to charging capacity ratios) and the entire endeavor is optimizing the thin part(s) [second anode region 324 (and/or 322) in the claimed instance] of a given electrode relative to what is the flat part 321 (first anode region).  Accordingly, determining the appropriate thickness of the thin part(s) (324 or 322 or 322 less 324) would be a matter of optimizing the features explicitly envisioned and taught by Fujii (P18).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable ranges for the thicknesses/lengths of these regions which are taught as directly impacting charging capacity ratio as well as intrinsically impacting direct current resistance values given Fujii optimizes these values relative to one another in order to obtain what are “flat” and “thin” parts of an electrode in order to improve the reliability, durability and capacity of the lithium ion battery (P16-23, 36; entire disclosure relied upon).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Courts have held the following:
“Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Lastly, it is noted that the range presented of “less than or equal to 98%” essentially encompasses all possibilities outside of some value less than 100.0 (i.e., 99.9999999) to some value larger than 98.0 (i.e., 98.000000001).  The Examiner has reviewed the disclosure and there is no evidence of criticality of such a range.

Response to Arguments
7.	Applicant's arguments filed 3/1/2022 have been fully considered.  Applicant’s principal arguments with respect to any maintained rejections are reproduced below and respectfully addressed.
1) Claims 17-20 and new claims 21 and 22 were rejected under 35 U.S.C 102(a)(1) as being anticipated by Fujii. Favorable reconsideration is requested in view of the amendments made herein and the following remarks. 
The claims have been amended to set forth a partitioned anode and a partitioned cathode to distinguish over Fujii more clearly. As explained with reference to FIG.1 showing a structure of a common electrode of the prior art which does not employ a partitioned coating (as with Fujii), when the active material region is coated with the electrode active material, since most of the slurry exhibits a liquid state and has fluidity, it results in that, as compared to the active material region, the empty foil region has less electrode active material and thus is thinner to form the edge thin region 4. (See page 9, line 17 through page 10, line 16). So, as compared with the body region 1, the edge thin region 4 has a thinner layer of the electrode active material, and thus intercalation and deintercalation of lithium ions would occur more easily. Accordingly, the resistance of the thin region of the electrode is less than that of the body region, no matter whether the electrode is used as an anode or a cathode. However, for the anode disclosed in the cited prior art reference, the extent to which the resistance of the thin region is less than the resistance of the body region is insufficient. Specifically, as compared with the body region, when a cathode per unit area releases the same amount of lithium ions, although the active material of the anode thin region per unit area can intercalate lithium ions relatively quickly, active sites in which the lithium ions can be intercalated in the anode thin region per unit area are fewer, so the anode thin region per unit area cannot completely absorb these lithium ions in a short time as the body region, thereby causing a part of the lithium ions to "accumulate" on the surface of the anode thin region. Besides, for the cathode disclosed in the prior art reference, the resistance of the thin region is less than the resistance of the body region, which enables the cathode thin region to release lithium ions more quickly. Therefore, compared with the body region, the anode thin region "faces" a large amount of lithium ions in a short time and cannotApplication No.: 16/534,191 Docket No.: P210416US00 
absorb them quickly, which also causes a part of lithium ions to "accumulate" on the surface of the anode thin region. In this case, these lithium ions are deposited on the surface of the anode thin region to form lithium dendrites. The formation of the lithium dendrites will largely break a separator, causing the direct contact between the cathode and the anode and thus an electrochemical short circuit, thereby greatly reducing the safety of the cell. 
To at least overcome the above disadvantages, the present application provides a partitioned anode, a partitioned cathode and a cell. Specifically, the present application proposes to divide the anode and/or the cathode into a plurality of regions and perform differential coating, and the extent of lithium deposition of the electrochemical device during charge and discharge can be alleviated by adjusting the kinetic performance of different regions, thereby enhancing the safety of the electrochemical device. The present application uses the parameter "direct current resistance" to measure the kinetic performance of the electrode. (Page 10, lines 17-25). 
Fujii does not provide a partitioned anode, or a partitioned cathode as required by the present claims. 
The differences between a partitioned anode and cathode and a non-partitioned anode and cathode such as in Fujii are illustrated by the data in the specification as filed. Referring to the data shown in Table 3 on page 39 of the specification, it is known that after 500 charge-discharge cycles, the thickness of the electrode thin region of the lithium ion battery (C2<C1) shown in Embodiments 15-17 was significantly smaller than the thickness of the electrode thin region of the lithium ion battery (C2>C1) shown in Comparative Examples 16-17. This shows that by setting the resistances of different regions of the electrode of the lithium ion battery to achieve C2<C1, the extent of lithium deposition in the anode thin region can be effectively reduced, thereby enhancing the safety performance of the lithium ion battery. 
Claim 18 was alternately rejected under 35 U.S.C. 103 as obvious over Fujii. Favorable reconsideration is requested as Fujii does not teach or suggest a partitioned anode or a partitioned cathode of the amended claims, or the results associated with this structure. 
In view of the foregoing amendments and accompanying remarks, it is submitted that all pending claims are in condition for allowance. A prompt and favorable reconsideration of the rejection and an indication of allowability of all pending claims are earnestly solicited. 

Response:  It is respectfully not clear to the Examiner how Fujii fails to disclose a partitioned anode 30 and a partitioned cathode 10 given the explicit teaching and illustrations thereof of the partitioned regions/sections of each of the anode 30 and cathode 10.  Fujii names and applies reference numerals to the partitioned regions/sections.  For example, for the negative electrode 30:  negative electrode active material layer flat part 321; negative electrode active material second part 324; negative electrode active material thin part 322; etc..  See also reference numerals 121, 124, 122, 112, etc..  Figures 2 and 7 of Fujii are reproduced below:

    PNG
    media_image1.png
    407
    429
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    356
    365
    media_image2.png
    Greyscale

As detailed in the prior rejection of record, the disclosure of Fujii teaches that the positive electrode 10 may be formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 is partially reproduced below):

    PNG
    media_image3.png
    186
    358
    media_image3.png
    Greyscale

Such a construct is analogous to the uniform-thickness partitioned anode 30 shown in Fig. 2 that includes at least labeled and described flat part 321 and second part 324 (P51).  For ease of understanding, applying like reference numerals from Fig. 2 to the positive electrode 10 of Fig. 4 illustration results in the following:

    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale

The disclosure of Fujii further also teaches the negative electrode active material layer may be formed to have different thicknesses depending on the applied part (P36; illustrated in Fig. 7):

    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

The negative electrode 30 of Fujji is also partitioned (i.e., divided into regions) of sections 321, 324, the section to the right of 324 that is (322-324), and the uncoated region.  
Therefore, the disclosure explicitly teaches that the positive electrode and negative electrode may have the following construct (P28, 36; Figs. 2, 4, 6, 7):


    PNG
    media_image4.png
    132
    420
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    162
    366
    media_image5.png
    Greyscale

	
	The taught configuration is such that there is a partitioned cathode 10, the partitioned cathode comprising a cathode substrate 11 having a first cathode region 121, a second cathode region 124 and uncoated region of the cathode substrate 11 (illustrated) in sequence, wherein a surface of the cathode substrate 11 is coated with a first cathode active material to form the first cathode region 121 and coated with a second cathode active material 124 to form the second cathode region (P22-28, 5-68; full disclosure; see figure above);
a partitioned anode 30, the partitioned anode comprising an anode substrate 31 having a first anode region 321, a second anode region 324 and an uncoated region of the anode substrate 31 (illustrated) in sequence, wherein a surface of the anode substrate 31 is coated with a first anode active material to form the first anode region 3215Application No.: 16/534,191Docket No.: P210416US00 and coated with a second anode active material 324 to form the second anode region (Fig. 7; P29-36), a thickness of the second anode region 324 being less than a thickness of the first anode region 321 (Fig. 7).
Accordingly, there is nothing within the claims to distinguish over the features taught by Fujii.  Additionally, the construct and function of Fujii’s battery is the same as discussed in the instant disclosure:  to prevent metal lithium from being deposited between the negative electrode active material applied part and the non-applied apart (P5, 21, 53).  Accordingly, the rejection is maintained. 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729